Exhibit 99.1 Suite 3400 – 666 Burrard St. Vancouver, BCV6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG (All amounts expressed in US dollars) GUATEMALAN GOVERNMENT RESPONDS TO MARLIN MINE SUSPENSION REQUEST VANCOUVER, BRITISH COLUMBIA, June 23, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) has responded to an announcement by the government of Guatemalaregarding a request by the Inter-American Commission on Human Rights (“IACHR”) asking the Guatemalan government to suspend operation of the Marlin mine in San Miguel Ixtahuacan, Guatemala.According to the statement released by the Guatemalan government today, its primary consideration is to protect the health and safety of its citizens.In keeping with its international commitments in the field of human rights, the government has agreed to comply with the IACHR’s request by initiating the applicable administrative process under the laws of Guatemala. The response of the Government of Guatemala expressly confirmed that studies conducted by the Ministry of Health, Ministry of Environment and Natural Resources and Ministry of Energy and Mines demonstrate there is no evidence that the community water supplies are contaminated and that they are fit for human consumption. The Government also stated that an assessment by the Ministry of Health and Social Welfare did not detect any disease linked to suspected contamination produced by the Marlin Mine. “We concur with the statement of the Guatemalan government that there is no evidence of pollution or ill effects to health or the environment as a result of Marlin mine’s presence,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer.“Absent such evidence, we continue to believe there is no basis for suspending operations at the mine.The Guatemalan government response states that it will initiate an administrative process under Guatemalan law to further investigate the allegations on which the IACHR’s suspension request is based, and we have been assured that we will have a full opportunity to present the compelling data that prove there have been no adverse environmental or health impacts from the mine. We welcome this opportunity to demonstrate once again Goldcorp’s record of respectful, environmentally sound operations at Marlin.The mine continues to operate, and while this process is underway we expect normal operations to continue.” The Government’s response also indicates that a mission from the IACHR will visit Guatemala in July. Goldcorp will ask the Government of Guatemala to present the extensive evidence demonstrating that there is no contamination to the IACHR in advance of the IACHR’s visit to Guatemala. Goldcorp and the employees of Marlin have continued to operate the mine to the highest standards, with an abiding commitment to the responsible stewardship of the environment and to the human rights of the people in communities near Marlin.The Company believes that any suspension of mining activities would directly and adversely impact the human rights to work, to earn a living, to personal health, and to education of mine employees and members of the nearby communities. Marlin mine currently employs 1,900 people with a payroll in 2009 totaling over $23 million. Approximately 64% of employees are Mayan indigenous residents of San Miguel and Sipacapa. For more information on the social, economic and environmental initiatives, benefits and effects of Marlin mine to the communities near San Miguel, please visit www.goldcorp.com. Cautionary Note Regarding Forward-Looking Statements This press release contains “forward-looking statements”, within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Goldcorp Inc. Forward-looking statements include, but are not limited to, statements with respect to the future price of gold, silver, copper, lead and zinc, the estimation of mineral reserves and resources, the realization of mineral reserve estimates, the timing and amount of estimated future production, costs of production, capital expenditures, costs and timing of the development of new deposits, success of exploration activities, permitting time lines, hedging practices, currency exchange rate fluctuations, requirements for additional capital, government regulation of mining operations, environmental risks, unanticipated reclamation expenses, timing and possible outcome of pending litigation, title disputes or claims and limitations on insurance coverage. Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “plans”, “expects”“is expected”,“budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates”, “believes” or the negative connotation thereof or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved” or the negative connotation thereof.All forward-looking statements are developed based on assumptions about such risks, uncertainties and other factors set at herein. Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that may cause the actual results, level of activity, performance or achievements of Goldcorp to be materially different from those expressed or implied by such forward-looking statements, including but not limited to: risks related to the integration of acquisitions; risks related to international operations; risks related to joint venture operations; actual results of current exploration activities; actual results of current reclamation activities; conclusions of economic evaluations; changes in project parameters as plans continue to be refined; future prices of gold, silver, copper, lead and zinc; possible variations in ore reserves, grade or recovery rates; failure of plant, equipment or processes to operate as anticipated; accidents, labour disputes; delays in obtaining governmental approvals or financing or in the completion of development or construction activities and other risks of the mining industry, as well as those factors discussed in the section entitled “Description of the Business – Risk Factors” in Goldcorp’s annual information form for the year ended December 31, 2009 available at www.sedar.com. Although Goldcorp has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements.The forward-looking statements contained in this press release are made as of the date of this press release and, accordingly, are subject to change after such date. Except as otherwise indicated by Goldcorp, these statements do not reflect the potential impact of any non-recurring or other special items or of any dispositions, monetizations, mergers, acquisitions, other business combinations or other transactions that may be announced or that may occur after the date hereof. Forward-looking statements are provided for the purpose of providing information about management’s current expectations and plans and allowing investors and others to get a better understanding of Goldcorp'soperating environment.Goldcorp does not undertake to update any forward-looking statements that are included in this document, except in accordance with applicable securities laws. For further information, please contact: Jeff Wilhoit Vice President, Investor Relations Goldcorp Inc. Telephone: (604) 696-3074 Fax: (604) 696-3001 E-mail:info@goldcorp.com website:www.goldcorp.com
